 '92DECISIONS OF NATIONAL LABOR RELATIONS BOARD-Lampcraft Industries,Inc.,' and Leslie China, Inc.andLocal18-B Furniture and Bedding Workers Union,United Furni-tureWorkers of America(AFL-CIO),Petitioner.Case No.73-RC-6866.April 8, 1960DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act,' hearings were held before Hubert J. Sigal, hearingofficer.The hearing officer's rulings made at the hearingsare freefrom prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Members Rodgers, Jenkins, and Fanning].Upon the entire record in this case, the Board finds :1.Lampcraft Industries, Inc., and Leslie China, Inc., Illinois cor-porations are engaged in the manufacture of floor, table, and polelamps, and the decoration of chinaware and the manufacture of lamp-shades, respectively.During 1958, Lampcraft's shipments to pointsoutside the State were valued in excess of $50,000.Lesliesells itsentire output of lampshades directly to Lampcraft and they aremoved from one to the other of their adjoining buildings in Chicagothrough a common passageway which is open in the normal courseof activities.Officials of both corporations are Phillip Harris, presi-dent; Irving Harris, vice president; and Marvin Harris, secretary-treasurer.In view of the entire record, reflecting common ownership,common management,and common labor relations policies, we findthat the aforementioned corporations constitute an integrated enter-prise andthat they are for jurisdictional as well as unit purposes asingleEmployer within the meaning of the Act.' In these circum-stances, we find that the Employer is engaged in commerce within themeaningof the Act, and that it will effectuate the policies of the Actto assertjurisdiction herein.2.The labor organization involved claims to represent certainemployees of the Employer.1The Employer's name appears as corrected on the record.'The Intervenor,Local 743,warehouse and Mail Order Employees,InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America,moved todismiss the petition on the ground that its appeal from the Regional Director's dismissalof its charges alleging violations of Section 8(a) (2) and (1) of the Act is still pendingbefore the Regional Director.We deny the motion because the Board does not postponeelections in such circumstancesCalifornia Spray-Chemical Corporation,123 NLRB 1224.Nor do we find merit in the Intervenor's contention that Petitioner's showing of interestis tainted by such alleged unlawful employer-assistance.Showing of interest is an ad-ministrative matter not subject to litigation in representation proceedings.Further, thecontention relates to unfair labor practices,which are not properly litigable in a repre-sentation proceedingSoutheast Portland Drug Association,124 NLRB 467.'Frank S. Owens Co., etal., 118 NLRB 1618.127 NLRB No. 18. LAMPCRAFT INDUSTRIES, INC., AND LESLIE CHINA, INC.933.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer within the meaning ofSection 9(c) (1) and Section 2(6) and (7) of the Act."4.The parties agree that a single unit of all production and main-tenance employees of Lamperaft Industries, Inc., and of Leslie ChinaCo., Inc., is appropriate.They also agree that William Marcus, fore-man of Leslie China, is a supervisor within the meaning of the Actand should be excluded from the unit. The Employer and the Inter-venor contend that George Ward is foreman of Lampcraft Indus-tries, occupying a position comparable to that of Marcus in LeslieChina, and is a supervisor within the meaning of the Act. They alsocontend that department heads, John Fletcher and Louis Lashinsky ofLeslieChina, and GeraldineWomak, Chestly Rickman, JosephPacker, Booker Langston, and Edwin Harris, of Lampcraft Indus-tries, are supervisors within the meaning of the Act.Petitioner wouldinclude Ward and each of the department heads in the unit.Each of the two plants employs approximately 25 to 26 employees,including the department heads, Ward, and Marcus. Both Vice Presi-dent Irving Harris and Secretary-Treasurer Marvin Harris activelysupervise the operations of the plants spending substantial portionsof their time in the plants.They do the hiring.They also grantwage increases, which are generally granted on individual merit,rather than an overall basis.Most wage increases are initiated byemployee requests, and the Harrises make their determinations with-out consultation with the department heads.William Marcus is, as indicated, foreman of Leslie China.He issalaried and the record indicates that he exercises supervisory author-ity as to all departments of the corporation.Marvin Harris testifiedthat George Ward performs the same role and exercises the sameauthority as to Lampcraft Industries.This testimony was corrob-orated in material respects by the testimony of Edwin Harris-norelation to Marvin Harris-the only witness called by Petitioner forthe purpose of disputing the supervisory status of Ward and the sevendepartment heads.Though Ward is not paid on a salary basis, hishourly rate of $2.25 an hour is substantially higher than that of anyother employee. In these circumstances we find that Ward is a super-visor within the meaning of the Act and we shall exclude him fromthe unit.The department heads spend almost all of their time in the regularproduction work of their departments, generally performing the most4 The Intervenor entered into an agreement with Lampcraft Industries to be effectivefrom April 1, 1958, until March 31, 1961. The Petition was filed on November 4, 1959.As it was filed within 150 days but more than 60 days prior to the second anniversary ofthe Interveflbr's 3-year contract with the Employer,that contract is not a bar. SeePacific Coast Association of Pulp and Paper Manufacturers,121 NLRB 990. 94DECISIONS OF NATIONAL LABOR RELATIONS BOARDdifficult tasks of the department.They are hourly paid and are re-quired to punch a timeclock. In addition to their production work,they are required to fill out daily production reports, bring to theattention of supervisory officials the need for additional supplies andmaterials as the occasion demands, and train new employees.How-ever, the record indicates that not much training is required in mostinstances and that other employees also help in training new employ-ees.The department heads also attend meetings with Marvin andIrving Harris, George Ward, and William Marcus at which produc-tion and performance problems are discussed.Though such meetingswere at one time held at the beginning of each month, the recordindicates that no meetings were held between May and the latter partof November 1959, when such a meeting was held shortly before thehearing.These meetings are held after working hours and the depart-ment heads receive overtime pay for their attendance.Marvin Harris testified that the department heads have been given,and have exercised, the authority effectively to recommend the hiring,discharge, and disciplining of employees, and that they direct thework of the employees in their departments.However, he was unableto cite examples of the exercise of such authority on the part of all ofthe department heads, and the few examples given occurred at irreg-ular intervals.Nor does it appear that the department heads, otherthan Edwin Harris, were ever explicitly told that they had suchauthority.At most, it appears that at the November production meet-ing Marvin Harris told them that they were responsible for the workof their departments, and that any complaints brought up by em-ployees "should be worked out by them,if it isn't anything too great."On the basis of the foregoing, we find that the department heads,while functioning as group leaders or leadmen, are not supervisorswithin the meaning of the Act. The evidence, while indicating thatthey are charged with some leadership responsibilities, does not forcea conclusion that they are supervisors within the meaning of the Act.The only delegation of authority to which the Employer could pointwas a delegation to handle any matter "which isn't anything toogreat."The instances of actual exercise of supervisory authority in-volved only a few of the department heads and occurred at irregularintervals.Moreover, it is apparent that, in addition to George Wardand William Marcus, the plant foreman, Marvin and Irving Harristake an active part in the supervision of the operations of the twoplants, to such an extent that they grant merit wage increases withoutconsultation with the department heads. Such bypassing of the de-partment heads, who are most familiar with the work of the employeesin the departments, is, in our view, incompatible with the claimeddelegation of authority to the department heads to responsibly direct LAMPCRAFT INDUSTRIES, INC., AND LESLIE CHINA, INC.95the work of the employees in the departments, and to effectively recom-mend significant personnel action. In view of these factors, andbecause the ratio of supervisors to employees would otherwise be inor-dinately high,' we find that the department heads, except for EdwinHarris, are not supervisors within the meaning of the Act, and weshall include them in the unit.Edwin Harris appears to occupy a special position.Though heheads the smallest department, there is some indication that he substi-tutes for George Ward in the latter's absence. Further, it appears thatprior to the hearing, Marvin Harris told him to discharge a particularemployee 6 that day, but that Edwin Harris did not do so.Whenasked ivhy, by Marvin Harris, Edwin stated that it was because hehad not seen the employee do anything wrong that day.Marvin Har-ris then said "You see that it is done.You have got to. I want youto initiate some authority."On the following Monday, the last dayof the hearing, the employee was still at work. It thus appears that,in contrast to the other department heads, the Employer has specifi-cally clothed Edwin Harris with supervisory authority, and that indeciding, for himself, not to follow his Employer's instructions todischarge a particular employee, Edwin Harris, in fact, exercisedindependent judgment in the matter, which is only compatible withthe existence of true supervisory responsibility.In these circum-stances, we find that, at the time of the hearing, Edwin Harris wasa supervisor within the meaning of the Act, and we shall exclude himfrom the unit.In view of the foregoing, we find that the following employees atthe Employer's plant in Chicago, Illinois, constitute a limit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act :All production and maintenance employees, including GeraldineWomak, Chestly Rickman, Joseph Packer, Booker Langston, JohnFletcher, and Louis Lashinsky, of both Lampcraft Industries, Inc.,and Leslie China, Inc., but excluding office clerical employees, profes-sional employees, guards, and supervisors, including William Marcus,George Ward, and Edwin Harris, as defined in the Act.[Text of Direction of Election omitted from publication.]5 If the 7 department heads were to be found to be supervisors,along with Irving andMarvin Harris,William Marcus,and George Ward,the ratio would be approximately8 supervisors to 20 employees in Lampcraft and 5 supervisors to 23 employees in LeslieIn computing the supervisory ratio, Marvin and Irving Harris must be included as super-visors in both plants.SeeSouthern Airways Company,124 NLRB 749.6Marvin Harris testified that sometime previous Edwin Harris had recommended to,him that the employee in question be discharged because he caused too much troubleand that Marvin Harris told Edwin Harris that the employee would be discharged whena replacement could be found.Edwin Harris denied making such a recommendationHe does not, however, dispute the events of the Thursday prior to the hearing